Exhibit 10.2
PROSPER MARKETPLACE, INC.
ELIGIBLE EMPLOYEE RETENTION PLAN
(Adopted by the Board on November 6, 2020)
1.Purposes.
(a)It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Corporate Transaction.
The Board recognizes that such possibilities can cause Company employees to
consider alternative employment opportunities. The purpose of the Plan is to
provide transaction-based bonuses to the Eligible Employees under the terms of
this Plan that will be paid upon the occurrence of a Corporate Transaction to
(i) assure that the Company will have the continued dedication and objectivity
of the Eligible Employees, notwithstanding the possibility, threat or occurrence
of a Corporate Transaction, (ii) provide the Eligible Employees with an
incentive to continue their service prior to a Corporate Transaction, to
motivate the team to maximize the value of the Company upon a Corporate
Transaction for the benefit of its stockholders and to provide an incentive to
remain through the closing of a Corporate Transaction, and (iii) provide the
Eligible Employees with enhanced financial security and incentive and
encouragement to remain with the Company notwithstanding the possibility of a
Corporate Transaction. The Plan is intended to be a “bonus program” as defined
under U.S. Department of Labor regulation 2510.3-2(c) and shall be construed and
administered in accordance with such intention.
(b)The Board has determined that the adoption of the Plan is in the best
interest of the Company and its stockholders.
2.Definitions.
(a)“Board” means the Board of Directors of the Company.
(b)“Bonus Amount” means an Eligible Employee’s Discretionary Allocation Bonus
Amount and/or Fixed Allocation Bonus Amount, as applicable.
(c)“Bonus Pool” means the greater of (x) Twenty Million Dollars ($20,000,000) or
(y) the Grantor Trust Value.
(d)“Chief Executive Officer” means the Company’s Chief Executive Officer, as may
serve from time to time.
(e)“Closing” means the closing of a transaction constituting a Corporate
Transaction.
(f)“Closing Date” means the date of the Closing.
(g)“Closing Net Proceeds” means the sum of any cash available for distribution
as of the Closing to the holders of the Company’s equity securities (including
any securities that are convertible, exercisable or exchangeable for equity
securities) in connection with a Corporate
4164-4004-5855





--------------------------------------------------------------------------------



Transaction after the repayment of all Company debt outstanding and after
subtracting all costs and fees associated with the transaction.
(h)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
(i)“Company” means Prosper Marketplace, Inc., a Delaware corporation, or any
successor thereto.
(j)“Compensation Committee” means the Compensation Committee of the Board.
(k)“Corporate Transaction” means any of the following events:
(i)any person (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (a “Person”)), other than any person who currently owns more than a
majority of the Company’s Common Stock, becoming the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of the combined voting power of the then outstanding voting securities of the
Company, except that any change in the ownership of the stock of the Company as
a result of a private financing of the Company that is approved by the Board
will not be considered a Corporate Transaction;
(ii)a consolidation or merger of the Company with or into another entity, unless
the stockholders of the Company immediately before such consolidation or merger
own, directly or indirectly, a majority of the combined voting power of the
outstanding voting securities of the corporation or other entity resulting from
such consolidation or merger;
(iii)the sale of all or substantially all of the assets of the Company; or
(iv)the liquidation, dissolution or winding up of the entity.
Notwithstanding anything to the contrary, (i) a transaction shall not constitute
a Corporate Transaction if its sole purpose is to change the jurisdiction of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction; (ii) to the extent necessary to
avoid the imposition of taxes and penalties under Code Section 409A, a Corporate
Transaction shall not be deemed to have occurred for purposes of the Plan unless
such Corporate Transaction also constitutes a change in the ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company under Code Section 409A; and (iii) a
transaction in which the Closing Net Proceeds are less than Twenty Million
Dollars ($20,000,000) shall not be deemed to constitute a Corporate Transaction.
(l)“Discretionary Allocation Bonus Amount” means, with respect to each Eligible
Employee, such amount as may be determined by the Chief Executive Officer (or,
in the case of the Chief Executive Officer, by the Compensation Committee) from
time to time pursuant to the Plan.
(m)“Discretionary Allocation Pool” means an amount up to twenty-five percent
(25%) of the Bonus Pool, as determined in accordance with Section 4.
    2
4164-4004-5855





--------------------------------------------------------------------------------



(n)“Eligible Employee” means (x) each common law employee of the Company (or any
subsidiary) who (i) holds Equity as of the Measurement Date, and (ii) executes a
Participation Agreement; and (y) any other common law employee of the Company
(or any subsidiary) whom the Compensation Committee or Chief Executive Officer,
as applicable, designates from time to time as an Eligible Employee pursuant to
the Plan and who executes a Participation Agreement; provided, further, that an
Eligible Employee must remain continuously employed through the Closing Date to
be eligible for any Bonus Amount under this Plan.
(o)“Equity” means, unless otherwise determined by the Compensation Committee in
good faith, the number of securities held directly or indirectly under the
attribution rules (as determined under Code Section 318), including, without
limitation, all (i) shares of Company Common Stock (except shares of Common
Stock issued upon conversion of preferred stock), including shares of Common
Stock subject to a Company repurchase right or similar restriction held by a
Person and such Person’s Family (each, a “Restricted Stock Award”) to the extent
such repurchase right or restriction has lapsed as of (or shall lapse in
connection with) the Closing, (ii) shares of Company Common Stock that would be
issued to a Person with respect to a time-based restricted stock unit award
(each, an “RSU Award”) to the extent the applicable vesting schedule has been
satisfied as of (or in connection with) the Closing, and (iii) options to
purchase Common Stock (each, an “Option”) held by a Person and such Person’s
Family, to the extent vested as of (or in connection with) the Closing.
Notwithstanding anything herein to the contrary, solely for purposes of
calculating the amount of Equity held by an Eligible Employee with respect to
determining a Bonus Amount under this Plan, each Eligible Employee who has been
continuously employed by the Company (or any subsidiary) for a minimum of two
(2) years as of the Closing shall be deemed fully vested with respect of the
shares of Company Common Stock subject to any Restricted Stock Award, RSU Award
or Option.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.
(q)“Family” means, with respect to any person, such person’s spouse, lineal
descendant or antecedent, uncle, aunt, nephew, niece, brother or sister or
stepchild (whether or not adopted), and any trust for the benefit of any such
person.
(r)“Fixed Allocation Bonus Amount” means, with respect to each Eligible
Employee, the cash bonus, if any, paid pursuant to a Fixed Allocation Bonus
Target.
(s)“Fixed Allocation Bonus Target” means, with respect to each Eligible Employee
who holds Equity as of the Measurement Date, a target amount equal to the
product of (i) the Fixed Allocation Pool, multiplied by (ii) a fraction, the
numerator of which equals (x) the number of shares of Equity held by such
Eligible Employee, and the denominator of which equals (y) the aggregate number
of shares of all Equity held by the Eligible Employees who participate in the
Plan, in each case determined by the Compensation Committee as of the
Measurement Date.
(t)“Fixed Allocation Pool” means an amount equal to the greater of (i)
seventy-five percent (75%) of the Bonus Pool, or (ii) the Bonus Pool less the
Discretionary Allocation Pool actually allocated pursuant to Section 4.
    3
4164-4004-5855





--------------------------------------------------------------------------------



(u)“Grantor Trust” means the Trust Agreement entered into effective as of July
13, 2020 by and between the Company and Newport Trust Company, a New Hampshire
chartered trust company.
(v)“Grantor Trust Value” means the amount of the Closing Net Proceeds payable
with respect to the 34,670,420 shares of Series A Preferred Stock and the
16,577,495 shares of Series B Preferred Stock (as may be adjusted after the date
hereof for any stock split, stock dividend, combination of shares,
reorganization, recapitalization, reclassification or other similar event) in
connection with the Corporate Transaction, which is held by the Grantor Trust.
(w)“Measurement Date” means a date that is no more than thirty (30) days prior
to, and contingent upon, the then anticipated Closing Date, as determined from
time to time by the Chief Executive Officer in his or her sole discretion.
(x)“Participant Agreement” means an individualized agreement setting forth the
terms relating to an Eligible Employee’s participation in the Plan,
substantially in the form attached hereto as Exhibit A.
(y)“Plan” means this Prosper Marketplace, Inc. Eligible Employee Retention Plan.
3.Administration.
(a)In connection with the adoption of the Plan, the Board delegates to the
Compensation Committee the authority to interpret and administer the Plan. Any
actions by the Compensation Committee shall be final and binding on all persons,
including the Eligible Employees, and shall be given the maximum deference
permitted by law.
(b)The Compensation Committee, in its sole discretion, shall have the power,
subject to, and within the limitations of, the express provisions of the Plan:
(i)To determine from time to time which employees of the Company shall be
designated as Eligible Employees entitled to participate in the Plan and the
terms under which they will be entitled to participate.
(ii)To determine whether or not a transaction or related series of transactions
constitutes a Corporate Transaction that results in a Closing.
(iii)To establish, change, and adjust, with respect to the Chief Executive
Officer, the Discretionary Allocation Bonus Amount and the Fixed Allocation
Bonus Amount payable with respect to any Fixed Allocation Bonus Target.
(iv)The Compensation Committee may delegate some or all of its powers and
responsibilities under the Plan to one or more officers of the Company. Pursuant
to the limitations of the Plan, including without limitation Sections 4(a)(3)
and 4(b), the Compensation Committee hereby delegates to the Chief Executive
Officer the power to (i) determine the Discretionary Allocation Bonus Amounts
(except with respect to the Chief Executive Officer and, in the case of other
executive officers of the Company, subject to the approval of the Compensation
Committee),
    4
4164-4004-5855





--------------------------------------------------------------------------------



and (ii) reduce any Fixed Allocation Bonus Amounts payable with respect to any
Fixed Allocation Bonus Targets.
(c)No member of the Board, the Compensation Committee or its delegate will be
liable for any action or determination made by the Board, Compensation Committee
or its delegate with respect to the Plan or any distribution paid under the
Plan. All expenses and liabilities that members of the Compensation Committee or
its delegate incur in connection with the administration of the Plan shall be
borne by the Company or its successor. No member of the Board or its delegate
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or any distribution paid hereunder, and
all members of the Board or its delegate shall be fully indemnified and held
harmless by the Company or its successor in respect of any such action,
determination, or interpretation.
4.Bonus Pool.
(a)Fixed Allocation Pool.
(i)Establishment of Fixed Allocation Pool. Subject to Section 10, the Fixed
Allocation Pool is hereby established as of the date hereof.
(ii)Designation of Eligible Employees. Any person who, as of the Measurement
Date, (i) is an employee of the Company (or any subsidiary), (ii) holds Equity,
and (iii) executes a Participation Agreement, shall be designated an Eligible
Employee for purposes of the Fixed Allocation Pool.
(iii)Fixed Allocation Bonus Targets. Each Eligible Employee shall be eligible to
receive a Fixed Allocation Bonus Amount up to such person’s Fixed Allocation
Bonus Target, if applicable, or such lesser amount as determined by the Chief
Executive Officer (or, with respect to the Chief Executive Officer, by the
Compensation Committee) in the Chief Executive Officer’s (or the Compensation
Committee’s) sole discretion as of the Closing; provided that the Eligible
Employee continues to be employed through and including the Closing Date. In the
event an Eligible Employee receives a Fixed Allocation Bonus Amount below such
Eligible Employee’s Fixed Allocation Bonus Target pursuant to this Section
4(a)(3), the positive difference shall be automatically reallocated to the other
Eligible Employees in proportion to their Equity held as of the Measurement
Date.
(iv)Fixed Allocation Bonus Forfeiture. If, after the Measurement Date, an
Eligible Employee ceases to be eligible to receive a Fixed Allocation Bonus
Amount pursuant to the Plan, including, without limitation, by virtue of a
termination of employment with the Company for any reason prior to the Closing
Date, such Eligible Employee’s Fixed Allocation Bonus Amount shall be
automatically forfeited.
(b)Discretionary Allocation Pool.
(i)Establishment of Discretionary Allocation Pool. Subject to Section 10, the
Discretionary Allocation Pool is hereby established as of the date hereof.
    5
4164-4004-5855





--------------------------------------------------------------------------------



(ii)Designation of Eligible Employees; Allocation of Bonus Pool. Any person who
is an employee of the Company (or any subsidiary) may be designated as an
Eligible Employee for purposes of the Discretionary Allocation Pool from time to
time prior to the Closing Date by the Chief Executive Officer (or, with respect
to the Chief Executive Officer, by the Compensation Committee). With respect to
each Eligible Employee, the Chief Executive Officer (or, with respect to the
Chief Executive Officer, the Compensation Committee) shall establish a
Discretionary Allocation Bonus Amount, which, together with any additional terms
and conditions, shall be set forth in writing from time to time in a
Participation Agreement between the Eligible Employee and the Company. At no
time may the aggregate sum of the Discretionary Allocation Bonuses exceed
twenty-five percent (25%) of the Bonus Pool.
(iii)Discretionary Allocation Bonus Forfeiture. If an Eligible Employee ceases
to be eligible to receive a Discretionary Allocation Bonus Amount pursuant to
the Plan, including, without limitation, by virtue of a termination of
employment with the Company for any reason prior to the Closing Date, such
Eligible Employee’s Discretionary Allocation Bonus Amount shall be automatically
forfeited.
(c)Forfeitures; Unallocated Amounts. Any portion of the Fixed Allocation Pool or
the Discretion Allocation Pool that is unallocated as of the Closing Date
pursuant to a forfeiture under Section 4(a)(4) or 4(b)(3) or otherwise pursuant
to the Plan shall automatically be reallocated to the Fixed Allocation Pool as
of the Closing Date.
5.Distributions.
(a)An Eligible Employee must be an active employee of the Company (or any
subsidiary) in good standing on the Closing Date to be eligible to receive his
or her Bonus Amount. Upon termination of an Eligible Employee’s employment prior
to the Closing Date, such Eligible Employee shall no longer be an Eligible
Employee in the Plan and shall not be entitled to any distributions hereunder.
(b)If the conditions for distribution set forth in the Plan are satisfied, the
Bonus Amounts, subject to adjustment as provided herein, shall be distributed to
Eligible Employees on or as soon as practicable after (but in no event later
than thirty (30) days following) the Closing Date.
(c)Section 280G.
(i)Anything in the Plan to the contrary notwithstanding, if any payment or
benefit an Eligible Employee would receive from the Company or otherwise (a
“Payment”) would (i) constitute a “parachute payment” within the meaning of Code
Section 280G; and (ii) but for this sentence, be subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”), then such Payment shall be
equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax; or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
such Eligible Employee’s receipt, on an after-tax basis, of the greater amount
of the Payment.
    6
4164-4004-5855





--------------------------------------------------------------------------------



(ii)If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the Payment equals the Reduced Amount and no portion of such
Payment is subject to the Excise Tax, reduction shall occur in the following
order: first, reduction of cash payments, which shall occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; second, cancellation of accelerated vesting of equity
awards, which shall occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and third, reduction of employee benefits, which shall occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis. Notwithstanding the
foregoing, to the extent the Company submits any payment or benefit payable to
the Eligible Employee under the Plan or otherwise to the Company’s stockholders
for approval in accordance with Treasury Reg. Section 1.280G-1 Q&A 7, the
foregoing provisions shall not apply following such submission and such payments
and benefits will be treated in accordance with the results of such vote, except
that any reduction in, or waiver of, such payments or benefits required by such
vote will be applied without any application of discretion by the Eligible
Employee and in the order prescribed by this Section 5(c). In no event shall the
Eligible Employee have any discretion with respect to the ordering of payment
reductions.
(iii)A nationally recognized certified professional services firm selected by
the Company, the Company’s legal counsel or such other person or entity to which
the parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the Excise Tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section 5(c), the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Company and the Eligible Employee will furnish
to the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 5(c). Any good faith
determinations of the Firm made hereunder shall be final, binding, and
conclusive upon the Company and the Eligible Employee.
6.Amendment or Termination of the Plan.
(a)The Compensation Committee at any time, and from time to time prior to the
Closing, may amend or terminate the Plan in any manner in its sole discretion;
provided, however, the Plan may not be amended or terminated on or following the
issuance of a Participation Agreement without the consent of each Eligible
Employee affected by the amendment or termination, except (i) pursuant to
Section 12, as may be required by any applicable law or as necessary to correct
administrative errors, and (ii) to adjust the Plan in the event securities or
other assets or property become available for distribution to the holders of the
Company’s equity securities in addition to, or in lieu of, cash in connection
with a Corporate Transaction).
(b)The Plan shall automatically terminate upon the earlier of (i) the completion
of all payments under the terms of the Plan, (ii) the closing of the Company’s
first underwritten public
    7
4164-4004-5855





--------------------------------------------------------------------------------



offering of the Company’s equity securities registered under the Securities Act
of 1933, as amended, that occurs prior to the Closing, (iii) a determination by
the Compensation Committee to terminate the Plan, consistent with Section 6(a)
above, or (iv) the five (5) year anniversary of the date hereof.
7.No Guarantee of Future Service.
Selection of an individual to participate as an Eligible Employee under the Plan
shall not provide any guarantee or promise of continued service of the Eligible
Employee with the Company (or any of its subsidiaries), and the Company retains
the right to terminate the employment of any employee at any time, with or
without cause, for any reason or no reason, except as may be restricted by law
or contract.
8.No Equity Interest.
Neither the Plan nor any distribution hereunder creates or conveys any equity or
ownership interest in the Company or any rights commonly associated with such
interests, including, without limitation, the right to vote on any matters put
before the stockholders of the Company.
9.Tax Withholding.
The Company shall withhold from any distributions under the Plan and/or require
the Eligible Employees to remit payments to the Company for any amount required
to satisfy the Company’s income, employment or other tax withholding obligations
under federal, state or other applicable law. The Eligible Employees shall be
solely responsible for any tax withholding obligations and shall be responsible
for remitting any necessary funds to the Company to meet such tax withholding
obligations. The Company cannot and has not guaranteed that the Internal Revenue
Service (“IRS”) will determine that the Plan benefits are not deferred
compensation within the meaning of Code Section 409A. If the IRS determines that
the Plan benefits are deferred compensation, the Eligible Employees shall be
solely responsible for the Eligible Employees’ costs related to such a
determination, if any.
10.Unfunded Plan.
The Plan shall be funded out of the Company’s general assets. No provision of
the Plan shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Eligible Employees shall have no rights
under the Plan other than as unsecured general creditors of the Company.
11.Nonassignability.
To the maximum extent permitted by law, an Eligible Employee’s right or benefits
under the Plan shall not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be
    8
4164-4004-5855





--------------------------------------------------------------------------------



void. No right or benefit hereunder shall in any manner be liable for or subject
to the debts, contracts, liabilities, or torts of the person entitled to such
benefit.
12.Code Section 409A.
Each payment and benefit payable under the Plan is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Bonus Amounts under the Plan are intended to fall within the
“short-term deferral” exemption from Code Section 409A and, if such payments
fail to fall within such exemption, to comply with the requirements of Code
Section 409A, and the Plan shall be interpreted consistent with such intent. The
Company and each Eligible Employee will work together in good faith to consider
either (i) amendments to the Plan; or (ii) revisions to the Plan with respect to
the payment of any Bonus Amounts, in each case to the extent necessary to avoid
the imposition of taxes and penalties under Code Section 409A. Notwithstanding
anything in the Plan to the contrary, the Company reserves the right, in its
sole discretion and without the consent of any Eligible Employee, to take such
reasonable actions and make any amendments to the Plan as it deems necessary,
advisable or desirable to comply with Code Section 409A or to otherwise avoid
the imposition of taxes and penalties under Code Section 409A.
13.Choice of Law.
All questions concerning the construction, validation and interpretation of the
Plan will be governed by the law of the State of California without regard to
its conflict of laws provisions.
14.Successors and Assigns.
The Plan shall be binding upon and shall inure to the benefit of the Company and
its successors and assigns and upon a Closing the Company shall require its
successor(s) or assign(s) to assume the Company’s obligations under the Plan.
15.Headings.
The headings in the Plan are inserted for convenience only and shall not be
deemed to constitute a part hereof nor to affect the meaning thereof.
(Remainder of Page Intentionally Left Blank)


The Prosper Marketplace, Inc. Eligible Employee Retention Plan was adopted by
the Board on November 6, 2020 and has been duly signed by an authorized officer
of the Company.
    9
4164-4004-5855





--------------------------------------------------------------------------------



PROSPER MARKETPLACE, Inc.


_______________________________
By: David Kimball
Its: Chief Executive Officer






EXHIBIT A
    10
4164-4004-5855





--------------------------------------------------------------------------------



PROSPER MARKETPLACE, INC. ELIGIBLE EMPLOYEE Retention PLAN
PARTICIPATION AGREEMENT


    ________________________ (the “Eligible Employee”) has been selected to
participate in the Prosper Marketplace, Inc. Eligible Employee Retention Plan,
as it may be amended from time to time (the “Plan”). Unless otherwise defined
herein, the capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Plan.


    Date of Issuance:                 ______________


Type of Allocation:


___    Fixed Allocation Bonus (target amount based on the proportion of Company
equity the Eligible Employee holds compared to the equity held by all other
Fixed Allocation Bonus Pool participants)


___    Discretionary Allocation Bonus Amount:    $_________


The Bonus Amount shall be distributed in accordance with the Plan.


In the event that the Eligible Employee is not an active employee of the Company
(or any subsidiary) in good standing as of the Closing of a Corporate
Transaction, the Eligible Employee will have no rights to receive the Bonus
Amount under the Plan and this Participation Agreement shall be null and void.


The Eligible Employee acknowledges that any interest in his or her Bonus Amount
is subject to the conditions of the Plan and this Participation Agreement. The
Eligible Employee acknowledges receipt of a copy of the Plan and represents that
the Eligible Employee has read and is familiar with its provisions.


As a further condition to receipt of the Bonus Amount: Eligible Employee
covenant and agrees, as follows:


•Confidentiality. The Eligible Employee hereby acknowledges that the success of
the Company after the Closing depends upon the continued preservation of the
confidentiality of certain Confidential Information (as hereinafter defined)
possessed by the Eligible Employee, that the preservation of the confidentiality
of such Confidential Information by the Eligible Employee and its Related
Parties (as defined below) is an essential premise of the transactions
contemplated by the applicable documents governing the Corporate Transaction
(“Transaction Documents”), and accordingly agrees with the Company, on behalf of
itself and its Related Parties, that the Eligible Employee will not, and will
cause its Related Parties not to (in each case, other than to their affiliates
and representatives owing a duty of confidentiality to the Eligible Employee or
their affiliates), at any time disclose or use any confidential or proprietary
information (whether or not in written form and whether or not
    11
4164-4004-5855





--------------------------------------------------------------------------------



expressly designated as confidential), documents or materials of or concerning
the Company, or relating directly or indirectly to the business, operations,
financial affairs, performance, assets, technology, processes, trade secrets,
products, contracts, customers, suppliers, personnel or plans of the Company,
and the terms of the Transaction Documents and the other agreements and
transactions contemplated thereby (“Confidential Information”), except to the
extent necessary in connection with an Eligible Employee’s tax filings or
accounting matters and except to the extent that such Confidential Information
is requested or required to be disclosed to or by any governmental entity or
otherwise required to be disclosed by applicable law or legal or regulatory
process or proceeding (although in such event, the Eligible Employee agrees to
notify the surviving corporation in writing as promptly as practicable of such
requirement, so that the surviving corporation may seek an appropriate
protective order with respect to such requested or required disclosure (and, if
the surviving corporation seeks such an order, the Eligible Employee agrees to
provide, at the surviving corporation’s expense, such cooperation as the
surviving corporation may reasonably request in connection therewith));
provided, however, that this paragraph does not and will not apply to any
information that is or becomes generally available to or known by the public,
other than as a result of a disclosure by the Eligible Employee or any of the
Eligible Employee’s Related Parties in violation of this paragraph. The Eligible
Employee shall be responsible for any breach of this paragraph by the Eligible
Employee’s Related Parties and any other Person who receive any such
Confidential Information, directly or indirectly, from the Eligible Employee.


•Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), the Eligible Employee
understands that the Eligible Employee will not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret of the Company that (a) is made (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to the Eligible
Employee’s attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. The
Eligible Employee understands that if the Eligible Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Eligible Employee may disclose the trade secret to the Eligible Employee’s
attorney and use the trade secret information in the court proceeding if the
Eligible Employee (x) files any document containing the trade secret under seal,
and (y) does not disclose the trade secret, except pursuant to court order.
Nothing in the Plan, this Participation Agreement, or any other agreement that
the Eligible Employee has with the Company is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. Further, nothing in the Plan, this
Participation Agreement or any other agreement that the Eligible Employee has
with the Company shall prohibit or restrict the Eligible Employee from (A)
making any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company; or (B) responding to a valid subpoena, court order or similar legal
process; provided, however, that prior to making any such disclosure, the
Eligible Employee shall provide the Company with written notice of the subpoena,
court order or similar legal process sufficiently in advance of such disclosure
to afford the
    12
4164-4004-5855





--------------------------------------------------------------------------------



Company a reasonable opportunity to challenge the subpoena, court order or
similar legal process.


•Release. In consideration of and as a condition to the Eligible Employee’s
right to receive his or her allocation share of the Bonus Pool, and for other
good and valuable consideration, the sufficiency of which the Eligible Employee
hereby agrees and acknowledges, the Eligible Employee hereby unconditionally,
irrevocably and absolutely releases and forever discharges, to the maximum
extent permitted by applicable law, the Company and its affiliates and any of
their respective current or former affiliates, and any of their respective
current, former or future, direct or indirect, equity holders, controlling
persons, general or limited partners, stockholders, members, managers,
directors, officers, employees, agents, affiliates, attorneys, advisors or other
representatives, and all of the foregoing’s respective predecessors, successors
and assigns (collectively, the “Released Parties”), from any and all losses,
liabilities, obligations, claims, costs, demands, actions and causes of action,
suits, debts, accounts, covenants, contracts, controversies, damages and
judgments of every kind, nature and character (including, without limitation,
claims for damages, costs, expenses and attorneys’, brokers’ and accountants’
fees and expenses), arising out of, in connection with or otherwise relating to
any matter, transaction, claim, proceeding, affair or occurrence, whether
arising under contract, tort, law, equity or otherwise, whether known or
unknown, suspected or unsuspected (including, without limitation, any fiduciary
duty claims that the Eligible Employee and/or its affiliates and its and their
respective former, current or future, direct or indirect, equity holders,
controlling persons, general or limited partners, stockholders, members,
managers, directors, officers, employees, agents, affiliates, attorneys,
advisors or other representatives, and all of the foregoing’s respective
predecessors, successors and assigns (collectively, the Eligible Employee’s
“Related Parties”) now has, has ever had or at any time could have asserted
against any of the Released Parties arising out of, in connection with or
otherwise relating to any matter, transaction, claim, proceeding, affair or
occurrence at any time up to and including the Effective Time (collectively, the
“Released Claims”). Notwithstanding the foregoing or anything to the contrary
contained herein, nothing in this Participation Agreement will waive or preclude
the Eligible Employee from exercising the Eligible Employee’s rights, if any,
(A) to receive and be paid the Bonus Amount payable under, and subject to the
terms and conditions set forth in, the Plan or (B) to receive and be paid the
portion of any merger consideration payable under, and subject to the terms and
conditions set forth in, the Transaction Documents that triggers payment under
the Plan in respect of each share of Company capital stock held (or the right to
acquire such capital stock) by the Eligible Employee immediately prior to the
consummation of such Corporate Transaction. The Eligible Employee understands
and acknowledges on behalf of the Eligible Employee and his or her Related
Parties that the Eligible Employee is releasing potentially unknown claims, and
that the Eligible Employee may have limited knowledge with respect to some of
the claims being released. The Eligible Employee acknowledges that there is a
risk that, after signing this Participation Agreement, the Eligible Employee may
learn information that might have affected his or her decision to enter into
this Participation Agreement. The Eligible Employee irrevocably and
unconditionally assumes this risk and all other risks of any mistake in entering
into this Participation Agreement. The Eligible Employee agrees that this
Participation Agreement is fairly and knowingly made. Without limiting the
foregoing,
    13
4164-4004-5855





--------------------------------------------------------------------------------



by signing this Participation Agreement, the Eligible Employee, on behalf of the
Eligible Employee and his or her Related Parties, expressly waives and releases
any provision of law that purports to limit the scope of a general release,
including any and all rights and benefits under Section 1542 of the Civil Code
of the State of California (or any analogous law of any other state, to the
extent applicable), which reads as follows:


    “A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”


[Signature Page Follows]


    14
4164-4004-5855





--------------------------------------------------------------------------------



PROSPER MARKETPLACE, Inc.        ELIGIBLE EMPLOYEE






By: ___________________________        Signature: _____________________________


Its: ____________________________        Date: _________________________________
                                                




    15
4164-4004-5855



